DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
In claim 1 “shut off means” invokes 112(f), and the corresponding structure of “shut off means” as disclosed in the specification are open/close valves, metering devices, flow control valves (see PGPUB specification paragraph [0086]) and equivalents thereof.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sato JP 2012010723 (Google Patents Translation) in view of in view of Shiba et al. US 2011/0203618.
Regarding claim 1, Sato discloses a method of operating a pasteurizing plant comprising a first pasteurizing line (Fig. 1). Sato discloses that in the first pasteurization line containers filled with foodstuff, which containers would obviously be sealed, are conveyed through at least one heating zone and subsequently through at least one cooling zone (Pg. 2, Description line 1-8, Pg. 14, lines 1-2, Pg. 5, lines 1-11, 20-22). Sato discloses that in the first pasteurization line the foodstuff is heated in the at least one heating zone by dispensing a temperature controlled process liquid onto the containers and the foodstuff subsequently is cooled in the at least one cooling zone by dispensing a temperature controlled process liquid onto the containers (Pg. 5, lines 15-23). 
Sato discloses a heating liquid (heating side secondary refrigerant) is heated by means of a heating means (condenser 136) of a heat pump (130) and a cooling liquid (cooling side secondary refrigerant) is cooled by cooling means (evaporator 132) of the heat pump (130) (Pg. 6, lines 1-18, 35-39).
Sato discloses that based on heating demand for the first pasteurizing line the heated heating liquid from the heating means (136) of the heat pump (130) is used to heat process liquid with a high temperature level of the first pasteurizing line by means of a first heating heat exchanger (142) (process water is heated with heating side secondary refrigerant having a high temperature level) (Pg. 4, second paragraph, Pg. 5, line 27, Fig. 1). Sato discloses that the first heating heat exchanger (142) has a primary side operatively connected with the heating means (condenser 136) of the heat pump via liquid transport lines (140) and having a secondary side connected with an input line 
Sato discloses that based on cooling demand for the first pasteurizing line the cooled cooling liquid from the cooling means (evaporator 132) of the heat pump is used to cool process liquid with a low temperature level of the first pasteurizing line by means of a first cooling heat exchanger (152) (process liquid is cooled with cooled cooling liquid having a low temperature level) (Pg. 4 third paragraph, Pg. 7, lines 3-4, 9-10, Fig. 1).
Sato discloses that the first cooling heat exchanger (152) has a primary side operatively connected with the cooling means of the heat pump (evaporator 132) having a primary side operatively connected with the cooling means of the heat pump via liquid transport lines (150) and having a secondary side connected with an input line (154) and an output line (156) for process liquid of the first pasteurizing line.
Claim 1 differs from Sato in the recitation that in the recitation that there is at least one shut off means arranged between solely the heating means of the heat pump and the first heating heat exchanger. Claim 1 differs from Sato in the recitation that there is at least one shut off means arranged between solely the cooling means of the heat pump and the first cooling heat exchanger.
Shiba discloses providing valve 128 between each heat exchanger (126) of the production line and the heat pump (110) for controlling the flow of coolant (Fig. 4A [0044], [0048]). It would have been obvious to one of ordinary skill in the art to modify Sato in view of Shiba such that there is at least one shut off means arranged between solely the heating means of the heat pump and the first heating heat exchanger and 
Claim 1 differs from Sato in the recitation that the pasteurization plant specifically comprises at least a second pasteurizing line and that based on heating demand for the second pasteurizing line the heated heating liquid from the heating means of the heat pump is used to heat process liquid with a high temperature level of the second pasteurizing line by means of a second heating heat exchanger, and based on cooling demand for the second pasteurizing line the cooled cooling liquid from the cooling means of the heat pump is used to cool process liquid with a low temperature level of the second pasteurizing line by means of a second cooling heat exchanger.
However, since the first and second pasteurizing lines are exactly the same and used to perform the same process, the modification of the pasteurization plant of Sato to specifically comprise at least a second pasteurizing line connected to the heat pump which is connected to the first pasteurizing line, which is exactly the same as the first pasteurizing line and performs the same process as the first pasteurizing line and the modification of the method of operating the plant of Sato to include using the heated heating liquid from the heating means of the heat pump to heat process liquid with a high temperature level of the second pasteurizing line by means of a second heating heat exchanger based on heating demand for the second pasteurizing line, and use the cooled cooling liquid from the cooling means of the heat pump to cool process liquid with a low temperature level of the second pasteurizing line by means of a second cooling heat exchanger based on cooling demand for the second pasteurizing line, is 
Further regarding the features of the second pasteurizing line it is noted that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. (MPEP 2111.04.I)
Nevertheless, Shiba discloses a production line system 1 having a heat pump 10, a cooling side pipe 20 which allows coolant to flow back and forth is provided between the heat pump 10 and the lathes M and a heating side pipe 22 which allows a washing fluid to flow back and forth is provided between the heat pump 10 and the washing machine R ([0021], [0022]). Shiba discloses that the production lines system has two lines FI and F2 and plural lathes M as processing machines are arranged on the lines FI and F2 ([0021], Fig. 1). Shiba discloses that the number of processing machines in a processing line, the number of lines, the number of processing machines in each line, the number of washing machines and details and arrangements of these may be variously changed ([0042]). In other words Shiba teaches the use of a single heat pump for multiple processing lines, therefore it would have been obvious to one of ordinary skill in the art to modify Sato such that the pasteurization plant specifically comprises at least a second pasteurizing line similar to the first pasteurizing taught by Sato and use the heat pump for both of the processing lines. Thus, Sato in view of Shiba makes obvious the modification of the pasteurization plant of Sato to specifically comprise at 
Regarding the remaining limitation that thermal energy is transferred between the first and second lines based on actual cooling and heating demand of the first and second pasteurizing lines, since Sato already discloses utilizing a heat pump between multiple parts of a pasteurizing line in order to optimize the energy required to perform the pasteurization process, it would have been obvious to one of ordinary skill in the art to transfer thermal energy from other parts connected to the heat pump such as the second pasteurization line in order to optimize the energy required between all parts each pasteurizing line. Further it is noted that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (MPEP 2143).
Regarding claim 10, Sato in view of Shiba discloses that it was common practice to utilize a cooling tower to cool a cooling medium (‘723, Pg. 2, Description lines 9-11). Therefore Sato is seen to make obvious the step of cooling the process liquid with a low .
Claims 2, 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sato JP 2012010723 (Google Patents Translation) in view of Shiba et al. US 2011/0203618 in view of Hombucher US 2009/0139255.
 Regarding claim 2, claim 2 differs from Sato in view of Shiba in the recitation that based on the heating demand for the first and second pasteurizing lines, the heated heating liquid from the heating means of the heat pump is fed into an upper region of a heating liquid buffer tank and the heating liquid is fed back into the heating means of the heat pump from a lower region of the heating liquid buffer tank.
Hombucher discloses providing a heating system with a stratified buffer storage tank, where hot heat carrier is fed to its top side and colder heat carrier is removed from its bottom side, or cold heat carrier is fed to the bottom side while hot heat carrier is simultaneously removed at the top side ([0047], [0019], [0011]) in order to raise the temperature level of the heat carrier to the maximum possible energy quantity in the storage container ([0007]) in order to increase process efficiency ([0015]-[0027], [0054]). It would have been obvious to one of ordinary skill in the art to modify the method of Sato in view of Shiba to include the step of feeding the heated heating liquid from the heating means of the heat pump into an upper region of a heating liquid buffer tank and the heating liquid is fed back into the heating means of the heat pump from a lower region of the heating liquid buffer tank based on the heating demand for the first and 
Regarding claim 3, Sato in view of Shiba in view of Hombucher discloses that based on heating demand for the first and second pasteurizing lines, heating liquid is fed into the first heating heat exchanger (142) in order to heat the process liquid with a high- temperature level of the first pasteurizing line (process water is heated with heating side secondary refrigerant having a high temperature level) (Pg. 4, second paragraph, Pg. 5, line 27, Fig. 1).
Claim 3 differs from Sato in view of Shiba in view of Hombucher in the recitation that based on heating demand for the first and second pasteurizing lines, heating liquid is fed into the first heating heat exchanger from the upper region of the heating liquid buffer tank in order to heat the process liquid with a high temperature level of the first pasteurizing line and heating liquid from the first heat exchanger is fed back into the lower region of the heating liquid buffer tank.
Hombucher discloses providing a heating system with a stratified buffer storage tank, where hot heat carrier is fed to its top side and colder heat carrier is removed from its bottom side, or cold heat carrier is fed to the bottom side while hot heat carrier is simultaneously removed at the top side ([0047], [0019], [0011]) in order to raise the temperature level of the heat carrier to the maximum possible energy quantity in the storage container ([0007]) in order to increase process efficiency ([0015]-[0027], [0054]). It would have been obvious to one of ordinary skill in the art to modify Sato in view of Shiba in view of Hombucher such that based on heating demand for the first and second pasteurizing lines, heating liquid is fed into the first heating heat exchanger from 
Regarding claim 6, claim 6 is rejected for the same reasons given above as for claim 2, as it is noted that Hombucher discloses that the storage container may be used for cold/hot heat carrier (‘255, [0065], [0047], [0040], [0046]). 
Regarding claim 7, claim 7 is rejected for the same reasons given above as for claim 3, as it is noted that Hombucher discloses that the storage container may be used for cold/hot heat carrier (‘255, [0065], [0047], [0040], [0046]).
Claims 4, 5, 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sato JP 2012010723 (Google Patents Translation) in view of Shiba US 2011/0203618 in view of Hombucher US 2009/0139255 in view of Wortmann et al. US 2011/0271953.
Regarding claim 4, Sato in view of Shiba in view of Hombucher discloses that heated heating liquid from the heating means (condenser) is fed into the heating liquid buffer tank (2) via a hollow profile body (pipe) necessarily having an opening (‘255, Fig. 1, tank 2, pipe lines from 17, 14, 11).  
Claim 4 differs from Sato in view of Shiba in view of Hombucher in the recitation that the hollow profile body comprises openings within a section of its circumferential surface, the hollow profile body being arranged within an upper region of the heating liquid buffer tank such that all openings face towards the upper end of the heating liquid buffer tank and wherein heating liquid is fed back from the heating liquid buffer tank into 
Wortmann discloses a stratified storage tank where heated heating liquid from a heating means is fed into the buffer tank via a hollow profile body (55) comprising openings within a section of its circumferential surface (Fig. 6, 7), the hollow profile body being arranged within an upper region of the heating liquid buffer tank such that all openings face towards the upper end of the heating liquid buffer tank and wherein heating liquid is fed back from the heating liquid buffer tank into the heating means via a further hollow profile body (55) with openings within a section of its circumferential surface, the further hollow profile body being arranged within the lower region of the heating liquid buffer tank such that all openings face towards a lower end of the heating liquid buffer tank (Fig. 6, 7, [0093], [0115], [0116]).
It would have been obvious to one of ordinary skill in the art to modify Sato in view of Shiba in view of Hombucher such that the heated heating liquid from the heating means is fed back into the heating liquid buffer tank via a hollow profile body comprising openings within a section of its circumferential surface, the hollow profile body being arranged within an upper region of the heating liquid buffer tank such that all openings face towards the upper end of the heating liquid buffer tank and wherein heating liquid is fed back from the heating liquid buffer tank into the heating means via a further hollow profile body with openings within a section of its circumferential surface, the further hollow profile body being arranged within the lower region of the heating liquid buffer 
Claim 5 is rejected for the same reasons given above as for claim 4.
Claim 8 is rejected for the same reasons given above as for claim 4, as it is noted that Hombucher and Wortmann discloses that the storage container may be used for cold/hot heat carrier (‘255, [0065], [0047], [0040], [0046]) (‘953, [0115]).
Claim 9 is rejected for the same reasons given above as for claim 4, as it is noted that Hombucher and Wortmann discloses that the storage container may be used for cold/hot heat carrier (‘255, [0065], [0047], [0040], [0046]) (‘953, [0115]).
Regarding claim 11, claim 11 is rejected for the same reasons given above as for claim 10.
Response to Arguments
Applicant's arguments filed 07/29/2021 have been fully considered and a new grounds of rejection has been made in view of Sato JP 2012010723 based on the new limitations.
In response to Applicant’s argument that Shiba exclusively teaches transfer of thermal energy between different stages/sections of a one production line and does not teach transfer of thermal energy between multiple lines, it is noted that Shiba discloses that Fig. 1 is a production line system, comprising two lines F1 and F2, and that thermal energy can be transferred from a part of a system (washing machine) to the two different process lines (F1 and F2), to similarly use thermal energy from a part of the line of Sato and apply it to multiple process lines which are connected to the heat pump 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/Ashley Axtell
Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792